Beck, J.
Mrs. Yerdie Freeman Compton brought a petition against the Seaboard Air-Line Railway for the negligent and tortious killing of her seven-year-old son, upon whom she alleged she was dependent and who contributed to her support. She alleged, that the defendant company owned a vacant lot fronting on a given street, which it had acquired under the right of eminent domain, but upon which lot the company had allowed the Moreland Jones Grocery Company to erect a warehouse, and on one edge of the lot had allowed a billboard to be erected; that on the day of the occurrence which resulted in his death the child, while riding on his bicycle, just as he passed the billboard came in collision with a wagon and team belonging to the grocery company; that on account of the billboard obstructing his view, he did not and could not see the team until they were so near together that he could not avoid the collision, and the bicycle ran into the wagon, which threw him down with such violence that he was killed; that his death was due to the negligence of the defendant company, which negligence consisted in permitting the lot referred to to be used for private purposes, and in permitting some one to erect the billboard referred to, and allowing it to be so erected as to obstruct the view of one passing along the street where the child was, and thus to prevent his seeing a wagon appreaching from the rear of the grocery company’s warehouse.
*256This petition, while relying upon the negligence of the railroad company for recovery, shows no negligence upon the part of that company at all. And even if the defendant had no authority to allow the erection of a warehouse upon the lot referred to and the erection of the billboard as described, there was no causal connection between this act of the company and the death of the petitioner’s child. The case of petitioner is predicated upon negligence, and no negligence whatever, either on the part of the driver of the wagon belonging to the grocery company or upon the part of any employee of the railroad company, is made to appear or is even suggested. The court sustained a general demurrer to the petition, and there was no error in so doing.

Judgment affirmed.


All the Justices concur.